Citation Nr: 1613000	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-33 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard of Alabama with active duty for training from July 1961 to December 1961 and active duty from September 10, 1963 to September 12, 1963, under Title 10 of the United States Code pursuant to Executive Order 11118.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran contends that he currently has bilateral hearing loss as a result of exposure to the firing of M1 rifles without hearing protection when he assisted on the range during his period of basic training.  He further claims he has had problems with his hearing since basic training and that, as a result of his six years in the National Guard, he was exposed to loud artillery rounds on numerous occasions.  Consequently, he alleges that service connection for bilateral hearing loss is warranted.

In order to determine the nature and etiology of his bilateral hearing loss, the Veteran received a VA examination in February 2015.  At such time, the examiner noted that the Veteran has sensorineural hearing loss in both ears and audiological findings reflect a current diagnosis of bilateral hearing loss per VA regulations.  However, the examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or the result of his military service.  The rationale noted the Veteran's own reports that he had to lay near soldiers firing M1 rifles without ear protection so as to observe the soldier's eyes during basic training, as well as his civilian service at a valve company for 13 years where hearing protection was required.  The Board finds that simply detailing the Veteran's history of noise exposure, without further explanation, renders the VA examiner's opinion inadequate.  Moreover, there is no indication that the examiner considered the Veteran's allegation that he has had problems with his hearing since basic training.  As such, a remand for an addendum opinion is necessary to address the etiology of the Veteran's bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's February 2015 audiological examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2015 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.
file should be reviewed by the examiner. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss is related to his military service, to include his period of ACDUTRA in 1961 when he alleges that he was exposed to the firing of M1 rifles without hearing protection when he assisted on the range and subsequent National Guard service in which he claims that he was exposed to loud artillery rounds on numerous occasions.  In offering such opinion, the examiner should address the Veteran's allegation that he has had problems with his hearing since basic training.

The examination report should include a complete rationale for all opinions expressed.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


